COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 WILLIAM DAVID ABRAHAM,                                        No. 08-13-00200-CR
                                               §
                             Appellant,                           Appeal from the
                                                §
 v.                                                        384th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20110D03483)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 9, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 9, 2014.

       IT IS SO ORDERED this 27th day of August, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.